  Case: 4:21-cv-00439-JMB Doc. #: 1 Filed: 04/15/21 Page: 1 of 19 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JESSICA HICKLIN                             )
                                            )
                                            )
                         Petitioner,        )
                                            )
       v.                                   )       No. 4:21-cv-439
                                            )
PAUL BLAIR,                                 )
POTOSI CORRECTIONAL CENTER                  )
WARDEN
                                            )
                         Respondent.        )

                    PETITION UNDER 28 U.S.C. § 2254 FOR WRIT
                OF HABEAS CORPUS BY PERSON IN STATE CUSTODY

  1.        a. Name and location of court which entered the judgment of conviction being

            challenged: Johnson County Circuit Court, Johnson County Justice Center, 100 West

            Market Street, Warrensberg, MO, 64093

            b. Case number: CR0496-000008FX

  2.        a. Date of sentence: April 21, 1997

  3.        Length of sentence: Life without parole and 100 years

  4.        In this case, were you convicted on more than one count or of more than one

            crime: Yes

  5.        Identify all crimes of which you were convicted and sentenced in this case: First

            Degree Murder, Armed Criminal Action

  6.        What was your plea?

            Not Guilty




                                                                                                1
Case: 4:21-cv-00439-JMB Doc. #: 1 Filed: 04/15/21 Page: 2 of 19 PageID #: 2




7.    Did you testify at a pretrial hearing, trial, or a post-trial hearing? Yes (PCR

      Hearing)

8.    Did you appeal from the judgment of conviction? Yes [X] No [ ]

9.    If you did appeal, answer the following:

      (a) Name of Court: Missouri Court of Appeals, Western District

      (b) Docket or case number: WD54270

      (c) Result: Affirmed

      (d) Date of Result: June 9, 1998

      (e) Citation to the case: State v. Hicklin, 969 S.W.2d 303 (Mo. 1998)

      (f) Grounds Raised:

             a. Denial of access to conviction reports of witnesses violated right to

                  confrontation

             b. Trial court erred in admitting highly [prejudicial?] recorded statement

             c.   Fifth Amendment/Miranda violation

      (g) Did you seek further review in a higher state court? No

      (h) Did you file a petition for certiorari in the United States Supreme Court? No

10.   Other than a direct appeal from the judgment of conviction and sentence, have

      you previously filed any petitions, applications or motions with respect to this

      judgment in any court, state or federal?

      Yes[X] No [ ]

11.   If your answer to Question 10 was “Yes,” give the following information:

      (a)         (1)    Name of Court: Johnson County Circuit Court

                  (2)    Docket or case number: CV498-539CC



                                                                                          2
Case: 4:21-cv-00439-JMB Doc. #: 1 Filed: 04/15/21 Page: 3 of 19 PageID #: 3




               (3)    Date of filing: September 29, 1998

               (4)    Nature of the proceeding: Motion pursuant to Missouri Supreme

               Court Rule 29.15/Post-Conviction Relief

               (5)    Grounds raised:

                      a. Juvenile court proceedings deprived movant of multiple rights,

                        including effective assistance of counsel, when determining

                        whether movant was amenable to rehabilitation under the

                        juvenile code

                      b. Refusal to disclose witnesses’ delinquency records denied

                        movant the right to confront witnesses

                      c. Trial counsel failed to object to and appellate counsel failed to

                        brief multiple improper, prejudicial and inflammatory

                        statements made by the prosecutor during opening and closing

                        arguments including comments on movant’s post arrest silence

                      d. Counsel rendered ineffective assistance in failing to investigate

                      circumstances and validity of Miranda waiver, in failing to

                      investigate exculpatory evidence, in failing to present exculpatory

                      evidence to the jury and in failing to object to inadmissible evidence

                      e. State’s failure to make timely and complete disclosure regarding

                      the identity of two government informers with exculpatory

                      evidence violated movant’s due process rights

                      f. Prosecutor instructed material witnesses who possessed

                      exculpatory evidence not to talk to defense counsel



                                                                                             3
Case: 4:21-cv-00439-JMB Doc. #: 1 Filed: 04/15/21 Page: 4 of 19 PageID #: 4




                           g. Counsel failed to advise movant concerning right to testify

                           h. Counsel elicited prejudicial and inflammatory testimony from

                             the deputy juvenile officer

                           i. Movant’s invocation of right to remain silent used against her in

                             violation of her Fifth Amendment right

                           j. Trial counsel was operating under actual conflict of interest

                           k. Appellate counsel failed to brief multiple meritorious claims

                 (6)       Did you receive a hearing where evidence was given on your

                           petition, application, or motion? Yes

                 (7)       Result: Petition denied

                 (8)       Date of result: March 23, 2001

       (b) If you filed any second petition, application, motion, give the same

          information:

                 (1) Name of court: Missouri Supreme Court (subsequent to habeas filing

                       in Washington County and Missouri Court of Appeals, Eastern

                       District)

                 (2) Docket or case number: SC94211

                 (3) Date of filing: May 22, 2014

                 (4) Nature of proceeding: Petition for Writ of Habeas Corpus Pursuant to

                       Missouri Supreme Court Rule 91

                 (5) Grounds raised:

                       a. Petitioner’s sentence violates the Eighth and Fourteenth

                         Amendments



                                                                                                  4
Case: 4:21-cv-00439-JMB Doc. #: 1 Filed: 04/15/21 Page: 5 of 19 PageID #: 5




                  b. Petitioner is actually innocent

                  c. Denial of effective assistance of counsel

                  d. There were multiple errors during the certification proceedings in

                     Juvenile Court, resulting in jurisdictional errors

                  e. The trial court committed multiple errors, including a Brady

                     violation, admission of prejudicial and inflammatory statements and

                     assisting the State with its case by refining its original theory (which

                     supported a self-defense case of voluntary manslaughter) into a

                     theory supporting first degree murder

                   f. Multiple claims of prosecutorial misconduct

                   g. Ineffective assistance of juvenile counsel during certification

                     proceedings

                   h. Ineffective assistance of trial counsel including failure to

                     investigate, failure to test state’s evidence, failure to advise

                     petitioner to testify, eliciting prejudicial testimony, acting under

                     an actual conflict of interest, failure to invoke compulsory discover

                     processes, failure to cross-examine witnesses, making prejudicial

                     and inflammatory remarks during closing, failure to file an

                     objection to the certification to stand trial as an adult and failure to

                     object to multiple instances of prosecutorial misconduct

                   i. Juvenile counsel was acting under an actual conflict of interest

                   j. Petitioner experienced a constructive denial of appellate counsel

               (6) Did you receive a hearing where evidence was given on your



                                                                                                5
Case: 4:21-cv-00439-JMB Doc. #: 1 Filed: 04/15/21 Page: 6 of 19 PageID #: 6




                    petition, application, or motion? No

                 (7) Result: Petition denied as moot

                 (8) Date of result: July 19, 2016

      (c) If you filed a third petition, application, or motion, give the same

         information: Yes

                 (1) Name of court: Missouri Supreme Court (subsequent to initial filing

                    in Cole County and appeal to the Missouri Court of Appeals, Western

                    District)

                 (2) Docket or case number: SC97692

                 (3) Date of filing: February 11, 2019

                 (4) Nature of proceeding: Appeal from the Cole County Circuit Court

                    denial of a Petition for Declaratory Judgment

                 (5) Grounds raised:

                    The trial court erred in granting State’s Motion for Judgment on

                    the Pleadings becuse:

                    a. Hicklin’s sentence of life without eligibility of parole under §

                        565.020.2, RSMo 1994 is void and not constitutionally sound in

                        that Hicklin was sixteen years old when the crime was committed

                        and there was no individualized consideration of Hicklin or her

                        circumstances (the Miller factors) at the time of the sentencing and

                        the 2016 repeal of § 565.020.2 and enactment of a replacement

                        statute does not cure this void and unconstitutional sentence.




                                                                                           6
Case: 4:21-cv-00439-JMB Doc. #: 1 Filed: 04/15/21 Page: 7 of 19 PageID #: 7




                  b. Hicklin’s sentence to life without the eligibility of parole under

                      §565.020.2, RSMo 1994, is unconstitutional and void despite the

                      passage of § 558.047, RSMo 2016, in that, § 558.047, RSMo 2016,

                      cannot apply retroactively to change a void sentence and therefore

                      the passage of Senate Bill 590 in 2016—adding § 558.047 and

                      repealing and replacing § 565.020—does not change Hicklin’s

                      void and unconstitutional sentence.

                  c. Even if § 558.047, RSMo 2016, did change Hicklin’s sentence, it

                      did not cure the constitutional defect, in that § 558.047, RSMo

                      2016, does not make Hicklin eligible for parole, it purports to

                      replace one harshest-possible sentence with another harshest-

                      possible sentence, and it deprives Hicklin of the right to jury

                      sentencing.

                  d. § 558.047, RSMo 2016, violates the separation of powers, in

                      that it allows the parole board (an executive agency) to make the

                      final application of the Miller factors to Hicklin instead of allowing

                      a sentencer (the judicial branch) to apply the factors thereby

                      stripping this sentencing power from the judicial branch and

                      investing it in an executive agency and removing any new

                      “sentence” from all judicial review.

                  e. A declaratory judgment action is the appropriate vehicle for relief,

                      in that the trial court erroneously relied on Charron v. State, 257

                      S.W.3d 147 (Mo. App. W.D. 2008), and there is no adequate



                                                                                            7
Case: 4:21-cv-00439-JMB Doc. #: 1 Filed: 04/15/21 Page: 8 of 19 PageID #: 8




                        remedy at law—including post-conviction or habeas actions—for

                        Jessica Hicklin’s claims related to the constitutionality of a state

                        statute.

                 (6) Did you receive a hearing where evidence was given on your

                     petition, application, or motion? Yes

                 (7) Result: Denial affirmed

                 (8) Date of Result: November 24, 2020

      (d) Did you appeal to the highest state court having jurisdiction over the action

         taken on your petition, application, or motion?

                 (1) First petition: Yes

                 (2) Second petition: Yes

                 (3) Third petition: Yes

12.   For this petition, state every ground on which you claim that you are being held

      in violation of the Constitution, laws, or treatises of the United States.

         Section 2254(d) states, as follows:

             An application for a writ of habeas corpus on behalf of a person in custody
             pursuant to the judgment of a State Court shall not be granted with respect to
             any claim that was adjudicated on the merits in State court proceedings unless
             the adjudication of the claim-
                 (1) resulted in a decision that was contrary to, or involved an unreasonable
                 application of, clearly established Federal law, as determined by the
                 Supreme Court of the United States; or
                 (2) resulted in a decision that was based on an unreasonable determination
                 of the facts in light of the evidence presented in the State court proceeding.

         28 U.S.C. § 2254(d).

         Here, Miller v. Alabama is clearly established Federal law and applies

      retroactively. See Montgomery v. Louisiana, 577 U.S. 190, 209 (2016). On three



                                                                                               8
    Case: 4:21-cv-00439-JMB Doc. #: 1 Filed: 04/15/21 Page: 9 of 19 PageID #: 9




           grounds, as detailed below, Ms. Hicklin’s sentence of life in prison without eligibility

           for probation or parole (for an offense committed as a sixteen-year old without

           consideration of the factors in Miller) is contrary to clearly established Federal law as

           determined by the Supreme Court.

           GROUND ONE: Ms. Hicklin’s sentence of life without the eligibility for parole

           under § 565.020.2, RSMo 1994, is void and violates the Eighth Amendment, in that

           Hicklin was sixteen years old when the crime was committed and there was no

           individualized consideration of Hicklin or her circumstances (the Miller factors) at

           the time of the sentencing.

               Hicklin was sixteen years old in 1995 when the events occurred leading to her

           conviction for first-degree murder. After a jury found her guilty, she was sentenced to

           life in prison without eligibility for probation or parole. However, there was no

           consideration of her youth nor her circumstances because the sentence of life without

           eligibility for probation or parole was mandatory under Missouri law. § 565.020.2,

           RSMo 1994. 1

               The 2016 repeal of § 565.020.2 and enactment of a replacement statute does not

           change the fact that § 565.020.2, RSMo 1994, is the statute under which Hicklin was

           sentenced; Hicklin was sentenced under an unconstitutional statute, which could not




1
 “Murder in the first degree is a class A felony, and the punishment shall be either death or
imprisonment for life without eligibility for probation or parole, or release except by act of the
governor; except that, if a person has not reached his sixteenth birthday at the time of the
commission of the crime, the punishment shall be imprisonment for life without eligibility for
probation or parole, or release except by act of the governor.” § 565.020.2, RSMo 1994.

                                                                                                     9
    Case: 4:21-cv-00439-JMB Doc. #: 1 Filed: 04/15/21 Page: 10 of 19 PageID #: 10




           be validated by a subsequent statute. 2 No subsequent repeal and replacement of the

           statute cures it from being void as to her. Because Hicklin was sentenced under §

           565.020.2, RSMo 1994, her sentence remains in all respects as if § 565.020.2, RSMo

           1994, had remained in force. The sentence is not valid because § 565.020.2, RSMo

           1994, does not provide a constitutionally sound punishment for Hicklin.

               Section 565.020.2, RSMo 1994, mandated that Hicklin be sentenced to

           imprisonment for life without eligibility for probation or parole. Mandatory life-

           without-parole sentences for juveniles convicted of homicide are unconstitutional.

           Miller v. Alabama, 567 U.S. 460, 479 (2012). “[I]mposition of a State’s most severe

           penalties on juvenile offenders cannot proceed as though they were not children.” Id.

           at 474. A sentencer that does not consider an offender’s youth cannot assess whether

           the most severe penalty “proportionately punishes a juvenile offender.” Id. “[Y]outh

           is more than a chronological fact.” Id. at 476. Post-Miller, the factors that must be

           considered by the sentencer in determining what punishment a juvenile convicted of

           murder should receive are: (1) the juvenile’s “chronological age and its hallmark

           features,” such as “immaturity, impetuosity, and failure to appreciate risks and

           consequences”; (2) the family and home environment surrounding the juvenile “from

           which he cannot usually extricate himself, no matter how brutal or dysfunctional”; (3)

           the circumstances of the homicide offense, including “the extent of his participation




2
  It is well established that a sentence imposed under an unconstitutional or otherwise imposed
although beyond the state’s authority is void. Montgomery, 136 S. Ct. at 724 (citing Ex parte
Siebold, 100 U.S. 371, 376—77 (1879).
                                                                                                   10
    Case: 4:21-cv-00439-JMB Doc. #: 1 Filed: 04/15/21 Page: 11 of 19 PageID #: 11




           in the conduct and the way familial and peer pressures may have affected him”; and

           (4) “the possibility of rehabilitation.” Id. at 477-78. 3

               Hicklin was sentenced to imprisonment for life without eligibility for probation or

           parole without consideration of any of the Miller factors. Thus, § 565.020.2, RSMo

           1994, failed to provide a constitutionally sound penalty as to Hicklin, and her

           sentence is void.

               Because Hicklin’s penalty remains as if § 565.020.2, RSMo 1994, had remained

           in force, the validity of the sentence must be considered. Hicklin’s sentence is void




3
 Juvenile offenders must be treated differently from adult offenders because “children are
different.” Miller, 567 U.S. at 481. They are different because “[d]evelopments in psychology
and brain science continue to show fundamental differences between juvenile and adult minds.”
Graham v. Florida, 560 U.S. 48, 68 (2010). The differences are myriad:

        First, children have a lack of maturity and an underdeveloped sense of
        responsibility, leading to recklessness, impulsivity, and heedless risk-taking.
        Second, children are more vulnerable to negative influences and outside
        pressures, including from their family and peers; they have limited control over
        their own environment and lack the ability to extricate themselves from horrific,
        crime-producing settings. And third, a child’s character is not as well formed as
        an adult’s; his traits are less fixed and his actions less likely to be evidence of
        irretrievable depravity.

Miller, 567 U.S. at 471 (quotation marks and citations omitted). Indeed, youth “is a time of
immaturity, irresponsibility, impetuousness, and recklessness;” it is “a moment and condition of
life when a person may be most susceptible to influence and to psychological damage:” and “its
signature qualities are all transient.” Id. at 476 (internal quotation marks and brackets omitted).

“Parts of the brain involved in behavior control continue to mature through late adolescence.”
Graham, 560 U.S. at 68. For this reason, “only a relatively small proportion of adolescents who
engage in illegal activity develop entrenched patterns of problem behavior.” Miller, 567 U.S. at
471 (internal quotation marks omitted). The actions of a juvenile “are less likely to be evidence
of irretrievably depraved character than are the actions of adults.” Graham, 560 U.S. at 68
(internal quotation marks omitted). For all of these reasons, “a greater possibility exists that a
minor’s character deficiencies will be reformed,” so it “would be misguided” to treat a juvenile
offender the same as an adult. Id.


                                                                                                   11
    Case: 4:21-cv-00439-JMB Doc. #: 1 Filed: 04/15/21 Page: 12 of 19 PageID #: 12




           because it was imposed under a sentencing procedure that is unconstitutional as

           applied to juveniles. It is not merely the sentence—mandatory life without parole—

           that is unconstitutional; the sentencing statute does not provide for a constitutionally

           sound sentence for Hicklin because it prohibited consideration of her youth. The law

           is a nullity, as applied to Hicklin, and, thus, her sentence is void. Further, Hicklin’s

           sentence is a violation of the Eighth Amendment because she was sentenced to life

           without eligibility for probation or parole without considering the Miller factors.

               This Court should issue a writ of habeas corpus and instruct the Missouri

           Supreme Court to order that Ms. Hicklin be resentenced for the offense of first-degree

           murder after consideration of the Miller factors.

           GROUND TWO: Ms. Hicklin’s sentence of life without the eligibility for probation

           or parole under § 565.020.2, RSMo 1994, is unconstitutional and void despite the

           2016 passage of Senate Bill 590, which, among other things, repealed and replaced §

           565.020, RSMo 1994, with a new version of that statute, and added § 558.047 (noted,

           in part below). 4

               Any person sentenced to a term of imprisonment for life without eligibility for
               parole before August 28, 2016, who was under eighteen years if age at the time of
               the commission of the offense or offenses, may submit to the parole board a petition
               for a review of his or her sentence . . . after serving twenty-five years of
               incarceration on the sentence of life without parole.”

           § 558.047.1(1)).

               Section 558.047, RSMo 2016, does not change Hicklin’s sentence because the




4
 “Sections 565.020, 565.030, 565.032, and 565.040, RSMo, are repealed and seven new sections
enacted in lieu thereof, to be known as sections 558.047, 565.020, 565.030, 565.032, 565.033,
565.034, and 565.040.” CHILDREN AND MINORS—LIFE IMPRISONMENT—PAROLE,
2016 Mo. Legis. Serv. S.B. 590.
                                                                                                      12
Case: 4:21-cv-00439-JMB Doc. #: 1 Filed: 04/15/21 Page: 13 of 19 PageID #: 13




       legislature cannot enact new substantive penal laws to change void sentences

       retroactively. Hicklin’s penalty was meted out as required by § 565.020.2, RSMo

       1994. Section 558.047, RSMo 2016, purports to alter Hicklin’s sentence so that it is

       no longer what § 565.020.2, RSMo 1994, mandated: “either death or imprisonment

       for life without eligibility for probation or parole, or release except by act of the

       governor.”

          Section 558.047 is a legislative attempt to allow the parole board to review and

       revise unconstitutional sentences. However, because Hicklin’s sentence is void, there

       is no sentence for the parole board to review. Indeed, Missouri courts have long held

       that the remedy for a void sentence is resentencing. See Merriweather v. Grandison,

       904 S.W.2d 485, 487–88 (Mo. App. W.D. 1995) (gathering cases). This is because it

       is well established that a void sentence is a nullity. Ex parte Reed, 100 U.S. 13, 21

       (1879). Missouri courts “treat a void judgment as though no judgment had ever been

       imposed.” State v. Franklin, 307 S.W.3d 205, 208 (Mo. App. S.D. 2010) (citing State

       ex rel. Dutton v. Sevier, 83 S.W.2d 581, 583 (Mo. banc 1935) (holding that “[a] void

       judgment is no judgment” and remanding inmate, whose sentence was void, for

       resentencing)). In the absence of a non-void sentence, a sentence review is

       meaningless.

          By affording a right to petition for sentence review to “[a]ny person sentenced to

       a term of imprisonment for life without eligibility for parole before August 28, 2016,

       who was under eighteen years of age at the time of the commission of the offense or

       offenses,” § 558.047.1(1), RSMo 2016, the legislature created a class of individuals

       authorized to file a single petition for sentence review. This class consists of juvenile



                                                                                               13
    Case: 4:21-cv-00439-JMB Doc. #: 1 Filed: 04/15/21 Page: 14 of 19 PageID #: 14




             offenders who can show that they had been sentenced to life without parole before

             that date. Generally, federal courts will try to interpret statutes the way that the

             highest state court would. But, also as a principle of statutory construction, this Court

             should follow the rule “that every reasonable construction must be resorted to, in

             order to save a statute from unconstitutionality.” Edward J. DeBartolo Corp. v.

             Florida Gulf Coast Bldg. and Const. Trades Council, 485 U.S. 568, 575 (1988).

             Certainly, the legislature did not intend for juveniles to wait for twenty-five years to

             have their unconstitutional sentence reviewed; if the legislature did intend to do so,

             then it delayed consideration of the Miller factors longer than the Constitution

             permits.

                 This Court should issue a writ of habeas corpus and instruct the Missouri

             Supreme Court to order that Ms. Hicklin be resentenced for the offense of first-degree

             murder after consideration of the Miller factors.

             GROUND THREE: Ms. Hicklin has been deprived of the federal right to jury

             sentencing with consideration of the Miller factors.

                 Section 558.047, RSMo 2016, deprives Hicklin of the right to jury sentencing. 5

             “While there is no [state] constitutional right to jury sentencing, Missouri provides a

             statutory right to jury sentencing unless (1) the defendant requests in writing, prior to

             voir dire, that the trial court assess punishment, or (2) the State pleads and proves the

             defendant is a prior or persistent offender.” State v. Collins, 290 S.W.3d 736, 744




5
    Hicklin was tried by a jury. State v. Hicklin, 969 S.W.2d 303, 306 (Mo. App. W.D. 1998).


                                                                                                      14
    Case: 4:21-cv-00439-JMB Doc. #: 1 Filed: 04/15/21 Page: 15 of 19 PageID #: 15




           (Mo. App. E.D. 2009). 6 Thus, in Missouri, the accused has a statutory right to have a

           jury “assess and declare the punishment.” § 557.036.3, RSMo 2016. The jury declares

           the maximum punishment; except in limited circumstances, the court cannot impose a

           sentence harsher than that which the jury selects. § 557.036.5, RSMo 2016. Where

           the state provides jury sentencing as part of its criminal procedural law, a defendant

           “has a substantial and legitimate expectation that he will be deprived of his liberty

           only to the extent determined by the jury in an exercise of its statutory discretion . . .

           and that liberty interest is one that the Fourteenth Amendment preserves against

           arbitrary deprivation by the State.” Hicks v. Oklahoma, 447 U.S. 343, 346 (1980)

           (internal citation omitted). Hicks creates a cognizable federal right to jury sentencing

           under the circumstances of this case.

               As described above, under Miller, the factors that must be considered by the

           sentencer in determining what punishment a juvenile convicted of murder should

           receive are: (1) the juvenile’s age and related characteristics, such as “immaturity,

           impetuosity, and failure to appreciate risks and consequences”; (2) family life and

           home environment; (3) the circumstances of the homicide offense; and (4) the

           possibility of rehabilitation. Miller, 567 U.S. at 477-78. The legislature recognizes

           this. It has enacted a statute requiring sentencers to consider these factors and others

           for offenses occurring after July 13, 2016. § 565.033, RSMo 2016. 7



6
  In the unlikely event that Hicklin could be considered to have somehow waived her right to
jury sentencing, that waiver cannot be held against her now for the reasons the Supreme Court of
Missouri explained in Hart. 404 S.W.3d at 239–41.
7
  The factors listed in § 565.033, RSMo 2016, are: “(1) The nature and circumstances of the
offense committed by the defendant; (2) The degree of the defendant’s culpability in light of his
or her age and role in the offense; (3) The defendant's age, maturity, intellectual capacity, and
mental and emotional health and development at the time of the offense; (4) The defendant’s
                                                                                                    15
 Case: 4:21-cv-00439-JMB Doc. #: 1 Filed: 04/15/21 Page: 16 of 19 PageID #: 16




               This Court should issue a writ of habeas corpus and instruct the Missouri

           Supreme Court to order that Ms. Hicklin be resentenced for the offense of first-degree

           murder after consideration of the Miller factors.

   13.     Please answer these additional questions about the petition you are filing:

           (a) Having all ground for relief that you have raised in this petition been

               presented to the highest state court having jurisdiction? Yes

           (b) Is there any ground in this petition that had not been presented in some state

               or federal court? No

   14.     Have you previously filed any type of petition, application, or motion in a federal

           court regarding the conviction that you are challenging in this petition? Yes

               If “yes,” state the name and location of the court, the docket or case number,

               the type of proceeding, the issues raised, the date of the court’s decision, and

               the result for each petition, application, or motion filed. Attach a copy of any

               court opinion or order, if available: Hicklin v. Roper, 4:03CV01734TCM

               (United States District Court for the Eastern District of Missouri) Hicklin v.

               Steele, 16-0666 (United States Supreme Court).

   15.     Do you have any petition or appeal now pending (filed and not decided) in any

           court, either state or federal for the judgment you are challenging? No



background, including his or her family, home, and community environment; (5) The likelihood
for rehabilitation of the defendant; (6) The extent of the defendant's participation in the offense;
(7) The effect of familial pressure or peer pressure on the defendant’s actions; (8) The nature and
extent of the defendant's prior criminal history, including whether the offense was committed by
a person with a prior record of conviction for murder in the first degree, or one or more serious
assaultive criminal convictions; (9) The effect of characteristics attributable to the defendant's
youth on the defendant's judgment; and (10) A statement by the victim or the victim's family
member as provided by section 557.041 until December 31, 2016, and beginning January 1,
2017, section 595.229.”
                                                                                                 16
Case: 4:21-cv-00439-JMB Doc. #: 1 Filed: 04/15/21 Page: 17 of 19 PageID #: 17




 16.   Give the name and address, if you know, of each attorney who represented you

       in the following state of the judgment you are challenging?

       (a) At the preliminary hearing:

          S. Chase Higginnotham, Jr #37647
          District Public Defender
          1612 Elm
          Harrisonville, MO 64701
          816-380-3160

       (b) At the arraignment: S. Chase Higginbotham Jr

       (c) At trial: S. Chase Higginbotham Jr

       (d) At sentencing: S. Chase Higginbotham Jr

       (e) On appeal:

          Barbara Greenberg, #38454
          222 South Central, Suite 1003
          St. Louis, MO 63105
          314-721-2422

       (f) In any post-conviction proceedings:

          PCR/Trial Court:

          Sean D. O’Brien #30116
          Angela R. Keck #45787
          5319 Rockhill Road
          Kansas City, MO 64110
          816-363-2795

          Declaratory Judgment:

          Anthony E. Rothert
          Gillian Wilcox
          Jessie Steffan
          Kayla DeLoach
          ACLU-MO
          906 Olive Street, Suite 1130
          St. Louis, MO 63101




                                                                                  17
Case: 4:21-cv-00439-JMB Doc. #: 1 Filed: 04/15/21 Page: 18 of 19 PageID #: 18




 17.   Do you have any future sentence to serve after you complete the sentence

       imposed by the judgment being challenged?

       Yes [ ] No [ X ]

 18.   TIMELINESS OF PETITION: If your judgment of conviction became final over

       one year ago, you must explain why the one-year statute of limitations as

       contained in 28 U.S.C. § 2244(d) does not bar your petition.

       The judgment of conviction became final over one year ago; however, the one-year

       statute of limitations does not bar this petition because the claim for relief arose no

       earlier that the Supreme Court’s Miller opinion on June 25, 2012. Hicklin filed a state

       court habeas petition on October 16, 2012 and, since that date, had pending a state

       proceeding challengining her sentence on Miller ground continuously until January

       26, 2021—through a state habeas proceeding dismissed without prejudice as moot

       following the passage of legislation followed by a state declaratory judgment or, in

       the alternative, habeas proceeding challenging the effectiveness of the legislation at

       curing the constitutional error in Hicklin’s sentence.


                                          Respectfully submitted,

                                          /s/ Anthony E. Rothert
                                          Anthony E. Rothert, #44827MO
                                          Jessie Steffan, #64861MO
                                          Kayla DeLoach, #72424MO
                                          ACLU of Missouri Foundation
                                          906 Olive Street, Suite 1130
                                          St. Louis, Missouri 63101
                                          (314) 652-3114
                                          (314) 652-3112 (facsimile)
                                          arothert@aclu-mo.org
                                          jsteffan@aclu-mo.org
                                          kdeloach@aclu-mo.org



                                                                                                 18
Case: 4:21-cv-00439-JMB Doc. #: 1 Filed: 04/15/21 Page: 19 of 19 PageID #: 19




                                   Gillian R. Wilcox, #61278MO
                                   406 West 34th Street, Suite 420
                                   Kansas City, Missouri 64111
                                   ACLU of Missouri Foundation
                                    (816) 470-9938
                                   gwilcox@aclu-mo.org

                                   Attorneys for Petitioner




                                                                            19
